Citation Nr: 0801648	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  95-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee.

2.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee, currently evaluated as 
10 percent disabling, to include on an extraschedular basis.

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right knee, 
currently evaluated as 20 percent disabling, to include on an 
extraschedular basis.
  


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Esquire




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran's claims file was 
subsequently transferred to the RO in St. Louis, Missouri.

Procedural history

In a June 1994 rating decision, the Boston RO granted the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  A 30 percent disability rating was 
awarded as of March 31, 1994, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran thereafter indicated 
disagreement with that disability rating, and later perfected 
his appeal with the timely submission of a substantive appeal 
(VA Form 9).  

In November 1995, the veteran testified at a hearing held at 
the Boston RO before a Hearing Officer, a transcript of which 
has been associated with the veteran's claims file.  In 
February 1996, the Boston RO increased the assigned rating to 
30 percent, effective as of March 31, 1994.

In January 1998, the RO in St. Louis, Missouri proposed that 
the 30 percent disability rating be reduced to 10 percent.  
In a May 1998 rating decision, the proposed reduction was 
implemented, effective as of August 1, 1998.

In August 1999, the Board remanded this case in order to 
accomplish additional development of the medical record, to 
include a VA examination.  In a January 2001 rating decision, 
the St. Louis RO determined that a combined 20 percent 
disability rating was appropriate for the veteran's right 
knee disability, assigned as follows: a 10 percent evaluation 
for right knee arthritis, rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260; and a 10 percent rating 
for post-operative right anterior cruciate ligament 
reconstruction with residual graft laxity, partial medial 
meniscectomy, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.   See 38 C.F.R. § 4.25 (2007); VAOPGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  Both ratings were made 
effective as of September 27, 1999.

In June 2002, the Board again remanded this case to address 
due process concerns, in particular the matter of 
consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b).  That was accomplished.

In a June 2004 decision, the Board determined as follows: (1) 
the reduction in rating assigned to the veteran's right knee 
disability from 30 percent to 10 percent was proper; (2) the 
criteria for a rating in excess of 10 percent for status post 
anterior cruciate ligament reconstruction of the right knee 
were not met; (3) the criteria for a rating in excess of 10 
percent for traumatic arthritis of the right knee were not 
met; and (4) the criteria for increased disability ratings 
for the two service-connected knee disabilities on an 
extraschedular basis were not met. 

Prior to the Board's June 2004 decision, but unbeknownst to 
the Board when it rendered that decision, the RO, in March 
2004, increased the rating assigned for the veteran's right 
knee traumatic arthritis to 20 percent as of September 30, 
2003.

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a September 2005 Order issued pursuant to a Joint 
Motion for Remand, the Court remanded the case to the Board 
with instructions, as set forth in the Joint Motion, for the 
Board to address certain matters.

In March 2006, the Board remanded the case for additional 
development. In July 2006, a supplemental statement of the 
case (SSOC) was issued by the VA Appeals Management Center 
(AMC) which continued the previous denials.  Because the July 
2006 SSOC was not sent to the veteran's current address, the 
Board re-mailed that SSOC to him in December 2006 and 
provided 60 days to respond.  
The veteran's counsel responded and submitted additional 
evidence without a waiver of RO consideration.  Accordingly, 
in June 2007 the Board was again required to remand the claim 
to the AMC.  See 38 C.F.R. § 20.1304 (2007).  In July 2007 
the AMC issued a SSOC which considered the additional 
submitted evidence and continued to deny the veteran's 
claims.  The veteran's VA claims folder has once again been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability 
rating in August 1998, there was not objective evidence 
demonstrating improvement in the severity of the veteran's 
right knee condition.  

2.  Traumatic arthritis of the right knee is manifested 
primarily by subjective reports of pain which are greater 
than the clinical manifestations; a preponderance of the 
medical evidence shows that loss of flexion and extension are 
minimal; the right knee is without findings of fatigability 
and incoordination.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service-
connected right knee disabilities, so as to render 
impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1. The reduction in rating assigned to the veteran's right 
knee disability from 
30 percent to 10 percent effective August 1, 1998 was not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344(c), 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

2. The criteria for no higher than a 30 percent schedular 
disability rating are met for status post anterior cruciate 
ligament reconstruction, right knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

3. The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40; 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

4. The criteria for increased disability ratings for the two 
service-connected right knee disabilities on an extra-
schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
30 percent disability rating for his service-connected right 
knee disability under Diagnostic Code 5257.  He also seeks 
increased ratings, to include extraschedular ratings, for the 
two separately rated service-connected right knee 
disabilities, now rated 10 percent under Diagnostic Code 5257 
and 20 percent under Diagnostic Codes 5010-5260.  



For the reasons set out immediately below, the Board has 
determined that the veteran's right knee disabilities should 
be rated as follows:

30 % from March 31, 1994 to the present under Diagnostic 
Code 5257;  and   
20% from September 27, 1999 to the present under 
Diagnostic Code 5010-5260.

The Board has further determined that referral of either 
service-connected right knee disability for consideration of 
an extraschedular rating is not warranted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Joint Motion

As was described in the Introduction, this case was remanded 
by the Court in September 2005.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 
38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of these matters has been undertaken 
with that obligation in mind.

The September 2005 Joint Motion essentially concluded that 
the Board had not provided adequate reasons and bases in 
reaching its determination in its June 2004 decision.  

Concerning the ratings reduction, the Joint Motion indicated 
that the Board should discuss medical evidence, including a 
July 2000 VA examination, and specifically to consider 
whether or not the July 2000 examination complied with the 
Board's August 1998 remand instructions.  The Board was to 
consider whether there is sufficient evidence demonstrating 
improvement in the service-connected condition such to 
justify the reduction.  

With respect to the matter of increased disability ratings, 
the Board was instructed to acknowledge the RO's March 2004 
decision which increased the disability rating assigned for 
the veteran's traumatic arthritis from 10 percent to 20 
percent effective September 2003.   This was not known to the 
Board at the time of its June 2004 decision.  This has been 
accomplished in the Introduction and in the statement of 
issues found on the cover page of this decision.  

Additionally, the Board was directed to consider VAOPGCPREC 
9-2004 (September 17, 2004) [separate ratings may be assigned 
when the criteria for a compensable rating under both DC 5260 
and DC 5261 were met.]  Further, 
in light of pain and swelling identified in the July 2003 
medical examination, the Board was directed to provide 
additional discussion of DeLuca criteria, specifically, 
painful motion when considering the increased rating claims.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must 
also consider whether the state of the entire medical record 
requires a grant of increase prior to September 2003 for the 
right knee arthritis disability.  Cf. Fenderson v. West, 12 
Vet. App. 119, 126 (1999).   
   
Stegall concerns

The Board is of course aware of Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

As was noted in the Introduction, this case has been remanded 
by the Board on several occasions in the past.  

The Joint Motion directed the Board to determine whether or 
not a July 2000 VA examination complied with August "1998" 
Board remand instructions.   [The Board believes that the 
Joint Motion refers to its August 13, 1999 remand; no August 
1998 remand was issued by the Board.]    

The August 1999 remand instructed that:

The veteran be scheduled for a special orthopedic 
examination in order to determine the current 
nature and severity of his right knee disability.  
All indicated tests and studies should be 
conducted.  
The examiner should identify the limitation of 
activity imposed by the right knee condition, 
viewed in relation to the medical history, 
considered from the point of view of the veteran 
working or seeking work, with a full description of 
the effects of disability upon his ordinary 
activity.  An opinion should be provided by the 
examiner regarding whether pain associated with the 
right knee disability significantly limits 
functional abilit[y] during flare-ups or with 
extended use... It should be noted whether the 
clinical evidence is consistent with the severity 
of the pain and other symptoms reported by the 
veteran.  The examiner should also indicate whether 
the affected joint exhibits weakened movement, 
excess fatigability or incoordination...The claims 
file is to be made available to the examiner for 
review prior to conducting the examination.  

A review of the July 2000 VA medical examination indicates 
that the veteran was provided with an orthopedic examination 
administered by a physician.  The examination report 
indicates a review of the veteran's medical history, that is 
to say, review of the claims folder.  The report shows 
testing undertaken to include measurement of range of motion 
with a goniometer.  The examiner made a specific finding that 
the affected joint did not exhibit weakened movement, excess 
fatigability or incoordination.  The examiner also discussed 
the veteran's employment and therefore considered the impact 
of the disability on employment.  

Regarding identification of the limitation of activity 
imposed by the right knee condition, the examiner 
specifically addressed that point as well as whether pain 
associated with the right knee disability significantly 
limits functional ability during flare-ups or with extended 
use.  These points were addressed by the examiner's medical 
conclusion that the veteran's presentation of pain did not 
match the clinical indications of the condition.  In essence, 
the examiner indicated that the veteran was exaggerating his 
disability.  

The Board further observes that the Joint Motion offered no 
hint of why the parties believed that the July 2000 VA 
examination may not have complied with the Board's remand 
instructions.  

Accordingly, the Board finds the July 2000 VA examination 
carried out the remand instructions to the extent practicable 
based upon the veteran's level of cooperation. 

The Joint Motion for Remand found no Stegall problems with 
respect to the Board's remand in August 1999.  With respect 
to the two recent Board remands, in March 2006 and in June 
2007, the Board has reviewed the record and can find no 
Stegall problems.  

The March 2006 Board remand called for notice to be provided 
to the veteran under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As will be explained below, this was done in April 
2006.  The veteran's claims were then to be readjudicated.  
This was accomplished via a July 2006 SSOC.   

As was explained in the Introduction above, the veteran's 
counsel submitted additional evidence directly to the Board 
without a waiver of RO consideration.  
In June 2007 the Board remanded the case so that the agency 
of original jurisdiction could consider this evidence.  In 
July 2007 the AMC issued a SSOC which considered the 
additional submitted evidence. 

Thus, all remand instructions have been complied with.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

Notice

As explained by the Board in its June 2004 decision, the 
veteran was sent letters in January 2003 and November 2003 
which were specifically intended to address the requirements 
of the VCAA. The sufficiency of the aforementioned VCAA 
letters and VA's compliance with its duty to assist the 
veteran in substantiating his claim was discussed at length 
by the Board on pages 5-9 of the June 2004 decision.  The 
Joint Motion identified no fault in the either VA's 
compliance with the VCAA or the Board's "reasons and bases" 
discussion of same.  If the parties to the Joint Motion 
believed the Board's VCAA discussion was in any way 
problematical, they would have undoubtedly explained such 
potential error in the body of the Joint Motion.  They did 
not.  The Court has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board therefore sees no need to once again explain why 
there was VCAA compliance.

There is, however, one significant aspect of the VCAA which 
was not in place at the time of the Board's June 2004 
decision or the September 2005 Joint Motion.  The Court held 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) that 
complying VCAA notice letters must include notice regarding 
degree of disability and effective date.   For that reason, 
the Board undertook the March 2006 remand.  
On April 12, 2006, the veteran was provided with specific 
notice as contemplated by the Court in Dingess.  The veteran 
and his attorney have been given the opportunity to submit 
additional argument and evidence in response to this notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
As was noted above, the veteran through counsel has recently 
submitted evidence in support of his claim.  There is no 
indication that there exists any pertinent evidence which has 
not been obtained.

The Board will therefore move on to a discussion of the 
merits of the claims.

1. Entitlement to restoration of a 30 percent disability 
rating for service-connected right knee disability.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Specific schedular criteria 

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 percent - severe;

20 percent - moderate;

10 percent - slight.

Words such as "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

Although the words "slight", "moderate" and severe are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely intense."  
See Webster's New World Dictionary, Third College Edition 
(1988), pages 1038, 871, and 1071 respectively.

Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  See 38 
C.F.R. § 3.105(e) (2007).

The provisions of 38 C.F.R. § 3.344 (2007) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings that have continued 
for long periods at the same level (five years or more) and 
that they do not apply to disabilities that have not become 
stabilized and which are likely to improve.  Therefore, re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288,292 (1999), and cases cited therein.

Factual background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

A summary of VA hospitalization in April 1994 shows that a 
diagnosis of right knee medial meniscus tear, torn anterior 
cruciate ligament, pathologic medial plica, was rendered.  
The report of a June 1994 VA joints examination shows that 
there was some instability.

In a June 1994 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  In February 1996, a 30 percent rating was awarded 
as of March 31, 1994, pursuant to Diagnostic Code 5257.    

The veteran underwent surgery in October 1995, for which a 
temporary total 
(100 percent) rating was awarded through November 30, 1995.  

In November 1995, the veteran's knee condition manifest as 
minimal swelling with a  loss of range of motion of between 5 
and 20 degrees.  A December 1997 VA joints examination 
identified right knee tenderness.  Range of motion was 
flexion to 110 degrees.   

In January 1998, the RO proposed that the 30 percent 
disability rating be reduced to 10 percent.  

The report of an April 1998 VA joints examination shows that 
the veteran complained of an intermittent sharp pain in his 
right knee.  He indicated that the knee swelled occasionally, 
and that the knee became quite painful if he stood or sat in 
a fixed position for a prolonged period.  On examination, 
there was but no tenderness, and there was good lateral and 
medial stability.  The veteran was able to extend his right 
knee to the neutral position and flex to 140 degrees.  
[Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).]

In a May 1998 rating decision, the proposed reduction was 
implemented, effective as of August 1, 1998.

The report of the July 2000 VA joints examination shows that 
the veteran complained of right knee pain, swelling and 
instability that was aggravated by walking more than one 
mile.  He indicated that his knee would swell if he was on 
his feet for any prolonged time, and the knee still buckled 
and gave out.  On examination, he was unable to squat or duck 
waddle due to pain.  There was good stability to mediolateral 
stress; Lachman's, anterior drawer and pivot shift tests 
could not be performed due to complaints of pain.

This examination report indicates remarks by the examiner to 
the effect that the veteran was "difficult to evaluate."  In 
particular, according to the examiner, the veteran's 
subjective complaints were somewhat out of proportion to the 
objective 
X-ray and physical findings.  There was no evidence of 
weakened movement, excess fatigability or incoordination.

Analysis

The veteran is seeking restoration of the 30 percent rating 
that had been in effect under Diagnostic Code 5257 from March 
31, 1994 through July 31, 1998 (with the exception of a 
period in 1995 during which a temporary total rating had been 
ineffect).  The assigned 30 percent rating was, and is, the 
maximum available under Diagnostic Code 5257.   The 
disability rating had been in effect for less than five years 
when the reduction took place. 

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated 
improvement in order for an assigned rating to be reduced.  

In order for a ratings reduction to be properly effected, 
there must be appropriate notice of the proposed reduction, 
and the reduction must be supported by the evidence of 
record.

Initial matter - notice of reduction

As noted in the law and regulations section above, § 3.105(e) 
requires the issuance of a rating decision proposing the 
reduction or discontinuance and setting out all material 
facts and reasons underlying the proposal. The veteran must 
be notified at his latest address of record, and provided 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.

In this case, in the February 1998 letter which accompanied 
the January 1998 rating decision, the veteran was informed of 
the proposed reduction, and provided the material facts taken 
from the December 29, 1997 VA medical examination report 
which were applied to the criteria of the relevant diagnostic 
code.  The rationale for the resulting decision was 
explained.  He was further told that he could present 
evidence and was entitled to a hearing.  His notice was 
mailed to his last known address.

Based upon this notice, the veteran submitted further 
contentions and requested and received an additional VA 
medical examination in April 1998.  Thereafter, the RO issued 
a rating decision in May 1998, implementing the proposed 
reduction, effective from August 1, 1998. The veteran was 
notified of this reduction by letter dated May 13, 1998.  
This appeal followed.

Propriety of rating reduction

In essence, the law requires that the service-connected 
disability must have demonstrated improvement in order for an 
assigned rating to be reduced.  
See 38 C.F.R. § 38 C.F.R. § 3.344(c) (2007).  

As discussed in the law and regulations section above, there 
are specific requirements that must be met before VA can 
reduce a disability rating.  See 38 C.F.R. § 3.344 (a) and 
(b) (2007).  However, 38 C.F.R. § 3.344(c) limits the 
applicability of those requirements to ratings that have been 
in effect for five years or more.

The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  See Brown, 5 Vet. App. at 
417-18.

In the February 1996 rating decision, the veteran was 
assigned the 30 percent disability rating for his status post 
right knee anterior cruciate ligament reconstruction 
effective from March 31, 1994.  Therefore, when his rating 
was reduced effective as of August 1, 19998, it had been in 
effect for less than five years, and the provisions of 38 
C.F.R. § 3.344 do not apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The decision to reduce the veteran's disability rating was 
based on results VA examinations conducted in December 1997 
and April 1998.  As noted above the December 1997 VA 
examination found that the veteran's knee condition manifest 
as right knee tenderness with a small loss of range of 
motion, specifically, motion limited to 110 out of 140 
degrees of normal flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Similarly, the April 1998 VA examination documented 
full normal range of motion with good medial and lateral 
instability.  

The Board acknowledges that the results of these VA medical 
examinations are not consistent with a "severe" knee 
disability as contemplated by a 30 percent disability rating 
under Diagnostic Code 5257.  However, once such a rating is 
in place, as it was from the February 1996 rating decision, 
if an RO then seeks to reduce an assigned rating an 
improvement must be shown for reduction to be proper.   
I that connection, while the medical evidence of record does 
not document a severe knee disability it also does not 
document an improvement in the veteran's right knee 
disability.  

Specifically, June 1994 VA examination shows a range of 
motion between zero and 130 degrees with reports of some 
swelling and tenderness.   The November 1995 treatment note 
indicated that the veteran's knee condition manifested as a 
loss of range of motion of between 5 and 20 degrees.  As 
described above, similar findings were contained in the July 
2000 VA examination.  Accordingly, the condition of the 
veteran's knee at the time of the proposed reduction was 
nearly identical to the condition of the veteran's knee at 
the time of the assignment of the 30 percent disability 
rating.  Moreover, the evidence shows that the condition of 
the veteran's knee continues to be mostly stable.  As such, 
the medical evidence of record, taken as a whole, does not 
demonstrate that the veteran's right knee condition had 
improved at the time of the proposed reduction.  

Therefore, the RO's reduction to a 10 percent disability 
rating was not warranted under the pertinent law and 
regulations.  The Board finds that the reduction was not 
proper, and that, accordingly, restoration of the 30 percent 
rating that had been in effect prior to August 1, 1998 is 
warranted.

Additional comments

As was alluded to above, the Joint Motion, as adopted by the 
Court, referred to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  It is therefore apparent that DeLuca 
considerations are not applicable to this disability.  DeLuca 
considerations are, however, applicable to the separately 
service-connected right knee arthritis, and this will be 
discussed below in connection with the Board's analysis of 
that issue. 

Similarly, under Fenderson the Board must determine whether 
the assigned staged ratings are appropriate.  In this case, 
with the exception of the 1995 temporary total rating, the 
maximum disability rating of 30 percent has been assigned 
under Diagnostic Code 5257 from the date of grant of service 
connection, March 31, 1994.  Accordingly, staged ratings are 
not for application.  Fenderson considerations are 
appropriate with respect to the arthritis claim, and this, 
too, will be discussed below.  

Conclusion

The Board has determined that the proposed reduction of the 
assigned disability rating for status post anterior cruciate 
ligament reconstruction of the right knee was not proper.  
For the reasons set out above, 30 percent disability rating 
is restored and assigned effective August 1, 1998.  The 
benefits sought on appeal are granted.  

2. Entitlement to an increased evaluation for status post 
anterior cruciate ligament reconstruction of the right knee, 
currently rated as 10 percent disabling.

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  This was 
done by the RO in this case.  
Currently, the veteran has been assigned separate disability 
ratings, 30 percent under Diagnostic Code 5257 and 20 percent 
under Diagnostic Code 5010-5260.

The veteran perfected an appeal indicating a request for an 
increased disability rating for his service-connected right 
knee disability under Diagnostic Code 5257, then evaluated as 
10 percent disabling.  As set out in detail above, the 
previously assigned 30 percent disability rating has now been 
restored for the entire period under consideration, March 31, 
1994 to the present [with the sole exception being the 
temporary total rating assigned in 1995].  The currently 
assigned 30 percent disability rating is the highest 
schedular rating available under Diagnostic Code 5257.   The 
Board adds that the appropriateness of this diagnostic code 
has not been disputed by the veteran or his representative, 
nor was it questioned in the September 2005 Joint Motion for 
Remand.   
 
Accordingly, the claim of entitlement to an increased 
schedular rating for this condition is moot.  

The matter of the veteran's entitlement to an extraschedular 
rating will be addressed below in connection with the other 
increased rating issue on appeal.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 20 percent 
disabling.
  
Pertinent law and regulations

Schedular criteria - arthritis

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007) [degenerative arthritis]. Under 
Diagnostic Code 5003, arthritis of a major joint is rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Fenderson considerations

The veteran disagreed with the initially assigned disability 
rating for his service-connected right knee arthritis.  In 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
held that "staged" ratings may be assigned for separate 
periods of time based on facts found.

Analysis

Initial matter - the Joint Motion

As described above, based upon the directions received in the 
Joint Motion for remand, the Board must consider the 
applicability of VAOPGCPREC 9-2004;  must provide DeLuca 
discussion; and must consider if, under Fenderson, there is a 
basis for the assignment of the 20 percent disability rating 
for arthritis prior to the currently assigned September 30, 
2003.   All this will be dealt with below. 

Schedular rating

In general, arthritis is evaluated based on limitation of 
motion of the affected joint, referring to Diagnostic Codes 
5260 and 5261 (2007).  Currently, based upon noncompensable 
loss of range of motion and reports of pain limiting 
activities, a 
20 percent disability rating has been assigned.  The Board 
has considered whether a higher disability rating is 
warranted.  

As was discussed in the law and regulations section above, a 
10 percent disability rating is warranted when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
appropriate where flexion is limited to 30 degrees; and a 
maximum 
30 percent rating if flexion is limited to 15 degrees. A 
noncompensable rating is called for when flexion is limited 
to 60 degrees or greater.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).  

With respect to extension, a 10 percent rating is appropriate 
where extension is limited to 10 degrees; 20 percent rating 
where extension is limited to 15 degrees; 30 percent rating 
where extension is limited to 20 degrees; 40 percent rating 
is appropriate where extension is limited to 30 degrees; and 
a maximum 50 percent rating where extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

Since the establishment of the separate disability rating for 
arthritis in September 1999, the veteran has undergone 
numerous tests of the range of motion of the right knee.  
With the pertinent results as follows:

July 2000:  

	Extension:	0	Flexion: 	120

November 2000:

	Extension:	4	Flexion:	125

March 2002:

	Extension:	3	Flexion:	115

July 2003:

	Extension:	25	Flexion:	108

March 2004

	Extension:	16	Flexion:	114	

March 2006

	Extension:	0	Flexion:	120

As was noted in the Joint Motion for Remand , a veteran may 
receive separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.  
The Board will address this concern immediately below.

Concerning flexion, there is no evidence that right knee 
flexion is, or ever has been, compensably disabling.  
Limitations between 108 degrees and 120 degrees noted on 
examination are noncompensably disabling.  Therefore, 
VAOPGCPREC 9-2004 does not apply.

Turning to extension, the medical evidence shows that right 
knee extension was at the most limited by 25 degrees (in July 
2003).  This most closely corresponds to a 40 percent 
disability rating applying the criteria found in Diagnostic 
Code 5261.  The 16 degree limitation of extension identified 
in March 2004 corresponds to a 30 percent disability rating.  
However, these range of motions studies were undertaken 
shortly after the veteran's June 2002 motor vehicle accident 
injury.  More recent medical evidence does not repeat this 
result or even approximate the July 2003 result.  Indeed, 
extension was normal in March 2006.  Such findings are 
congruent with similar findings in 2000-2002.  The two 
findings in July 2003 and in March 2004 are readily 
explainable as being acute and transitory products of the 
2003 motor vehicle accident.  In support of this conclusion, 
the Board notes that when the veteran is receiving treatment, 
most recently in March 2006, he routinely shows full 
extension.  

Accordingly, the Board finds that based upon a review of the 
totality of the medical evidence, a compensable loss of 
extension is not shown.  Instead, the Board notes that the 
nature of the limitation of motion experienced by the veteran 
appears to be relatively stable over time, with full or 
nearly full extension, the immediate post-accident findings 
in 2003 an early 2004 evidently having been resolved.    

For the reasons set out above under Diagnostic Codes 5260 and 
5261, respectively, the limitation of right knee movement 
exhibited by the veteran at during the period in question was 
not so significantly impaired or limited as to warrant 
indicate a compensable evaluation under either Diagnostic 
Code.  

Where x-ray evidence of arthritis is present but the loss of 
range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  So it sis in this case.  
Accordingly, based on the schedular rating criteria for 
arthritis the criteria for an increased disability rating is 
not met.
  
As will be discussed immediately below, due to the veteran's 
presentation of pain an additional 10 percent disability 
rating has been assigned based on DeLuca  factors.  

DeLuca considerations

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

As noted above, the veteran's arthritis meets the schedular 
criteria for the assignment of a 10 percent disability 
rating.  In assigning the current 20 percent the RO 
specifically noted the veteran's complaints of chronic pain.  
Accordingly, additional compensation has been assigned 
pursuant to DeLuca.  

The evidence does not demonstrate that the veteran's right 
knee traumatic arthritis is productive of functional 
impairment that would support assignment of a disability 
rating greater than the currently assigned 20 percent.  There 
is no objective evidence of fatigability, incoordination and 
the like.  In fact, the medical record is replete with 
comments by examiners and attending physicians to the effect 
that the veteran has exaggerated his symptoms, and that the 
impairment shown on testing such as ranges of motion would be 
less when the veteran was not cognizant that he was being 
examined.  

This exaggerated presentation is evident specifically in 
regard to the July 2003 VA examination. The July 2003 
examination showed symptoms far in excess of any presented 
before or since.  Specifically, this is the only examination 
to show loss of strength or significant swelling and as 
detailed above showed the most profoundly limited loss of 
range of motion.  By comparison, the results obtained in 
November 2000, March 2002, March 2004 and March 2006 showed 
no loss of strength and also showed no of fatigability,  
incoordination or significant effusion.

In that regard, the Board notes that several examiners have 
questioned the veteran's presentation of his symptoms 
relative to objective clinical findings.  Specifically,  
medical reports in August 1999, July 2000 and in particular 
in March 2002, all of which indicate that the examiners were 
skeptical of the veteran's reported severe complaints in the 
face of minimal objective symptomatology.

 Accordingly, the currently assigned 20 percent disability 
rating will be continued.  

Fenderson considerations

The Board finds, based on the medical reports described 
above, that the veteran's right knee arthritis disability has 
been essentially the same from September 27, 1999 to the 
present.  Accordingly, the 20 percent disability rating is 
assigned effective as of September 27, 1999, rather than 
September 30, 2003.

Conclusion

In summary, the preponderance of the evidence is against 
assignment of an increased disability rating beyond the 
currently assigned 20 percent for the veteran's service-
connected right knee traumatic arthritis.  To that extent the 
claim is denied.  
The 20 percent rating is, however, assigned as of September 
27, 1999.


Extraschedular consideration

As was discussed in the Introduction, in June 2002 the Board 
remanded this case in order of the RO to address the matter 
of extraschedular ratings under 38 C.F.R. 
§ 3.321(b).  In November 2003 the RO issued a Supplemental 
Statement of the Case which included consideration of 
extraschedular ratings.  The following discussion pertains to 
extrascudular evaluations of both the service-connected 
status post anterior cruciate ligament reconstruction of the 
right knee and the separately service-connected traumatic 
arthritis of the right knee.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88,95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57,60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

There is no evidence that the veteran has been recently 
hospitalized for his right knee disability.  As noted 
elsewhere in this decision, he last underwent surgery in 1995 
and was awarded a temporary total rating.  There has been no 
further hospitalization and no such condition has been 
pointed out by the veteran's attorney.  
  
There is also no evidence on file that either service-
connected right knee disability markedly interferes with 
employment.  It appears that up until 1999 he has been able 
to perform the functions of a letter carrier and can walk at 
least a mile.  More recent medical evidence including May 
2006 and July 2006 treatment records indicate that the 
veteran continues physical employment.  The May 2006 record 
specifically noted extended periods of time that the veteran 
spends on his feet.  

While the veteran's right knee disabilities no doubt 
interfere to some extent with his employability, such is 
reflected in the 30 percent (status post anterior cruciate 
ligament reconstruction) and the 20 percent (traumatic 
arthritis) disability ratings which are currently assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."   See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no unusual clinical manifestation of record.  
Indeed, as noted by the Board above, recent examiners and 
treatment records have found little objective pathology.  
Specifically, the March 2006 treatment record showed no 
significant effusion, no loss of strength and a range of 
motion of 0 to 120 degrees.  

The Board acknowledges that the veteran and his attorney have 
argued that the veteran's experience of pain renders his 
condition unusual.  As discussed above, the veteran has 
already been specifically compensated for his reports of 
pain.  However, as also discussed in detail above, examiners 
have found that the veteran's presentation of his pain is not 
congruent with objectively identified clinical 
manifestations.      

Thus, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F .R. § 3.321 (b)(1) is not warranted 
for either service-connected right knee disability.

Additional comment

In summary, the 30 percent disability rating will be restored 
under Diagnostic Code 5257 for the veteran's status post 
anterior cruciate ligament reconstruction of the right knee; 
the 20 percent disability rating for traumatic arthritis is 
continued.  

The Board observes in passing that the currently assigned 
combined rating is in excess of the limitation placed on 
disability compensation by the "amputation rule", which 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68 (2007).  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5165 (2007) [amputation of the leg, permitting 
prosthesis, warrants a 
40 percent disability rating].        











	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to restoration of a 30 percent evaluation for 
service-connected status post anterior cruciate ligament 
reconstruction of the right knee is granted.

Entitlement to an increased disability rating for service-
connected status post anterior cruciate ligament 
reconstruction of the right knee including on an 
extraschedular basis, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the right knee including on 
an extraschedular basis, currently evaluated as 20 percent 
disabling, is denied.  The currently assigned 20 percent 
rating is made effective as of September 27, 1999.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


